Pee Ctjeiam,
It was sought by the bill filed in this case to restrain the defendants from obstructing a part of a street that had been vacated by ordinance of the City of New Castle. The plaintiffs are lot owners and they alleged that they *122had a right to the free and uninterrupted use of the whole street, notwithstanding the vacation of a part of it by the city, by reason of its dedication by former owners who had subdivided their land and laid out streets and alleys for the use of the purchasers of lots. The main question was that of dedication and the essential findings of fact were against the plaintiffs’ contention. The case received very careful consideration by the learned judge of the Common Pleas.and we find no reason for disturbing his findings.
We affirm the decree, at the cost of the appellants, for the reasons stated in the opinion of Judge Porter.